Citation Nr: 1426870	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-41 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to January 5, 2012, for service-connected posttraumatic stress disorder.

2.  Entiltement to an initial rating in excess of 70 percent for the period beginning on January 5, 2012, for service-connected PTSD.  

3.  Entitlement to an effective date earlier than January 5, 2012, for a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Attorney Kenneth A. Wagoner


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1965 to October 1969, and from October 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection for PTSD and assigned a disability rating of 30 percent effective May 15, 2008, and a January 2014 rating decision issued by the RO in St. Louis, Missouri which granted the Veteran TDIU with an effective date of January 5, 2012.

The Veteran was thereafter granted a 50 percent rating for PTSD from May 15, 2008 to January 4, 2012, and a 70 percent rating from January 5, 2012 onward.  However, because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.  

The Board further notes that the issue of entitlement to an increased disability rating for ischemic heart disease (IHD) is not before the Board, as the Veteran did not perfect his appeal as to this issue.  Moreover, to the extent that he believes that this appeal was perfected, he withdrew his appeal of this issue in a written statement submitted by his attorney dated March 2014.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.






FINDINGS OF FACT

1.  Prior to January 5, 2012, the evidence demonstrates that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, based on symptoms on par with this level of severity being shown.  

2.  The evidence fails to demonstrate that the Veteran's PTSD results in total occupational and social impairment, nor have other symptoms on par with the level of this severity been shown.  

3.  The Veteran's claim for entitlement to TDIU was received on May 15, 2008.

4.  Evidence showing that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation was first demonstrated in May 2008.  


CONCLUSIONS OF LAW

1.  Prior to January 5, 2012, the criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for the assignment of a disability rating in excess of 70 percent have not been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an effective date of May 15, 2008 for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 50 and 70 percent for PTSD is a downstream issue from a rating decision dated in February 2009, which initially established service connection for this disability and assigned the 50 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 50 and 70 percent for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  A VA examination was conducted in December 2008.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119   (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

In the case of a claim for TDIU, the claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service- connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a) .

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 . According to 38 C.F.R. § 3.400(o)(2) , the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2)  (2011).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155  (2011).  Further, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim of service connection has already been allowed. 38 C.F.R. § 3.157  (2011)."  Application" is not defined in the statute; however, regulations consider "claim" and "application" as equivalent and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p)  (2011); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). The U.S. Federal Circuit Court of Appeals, in Rodriguez v. West, 189 F.3d 1351   (Fed. Cir. 1999), noted that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a "claim" or "application" for benefits.  The Court also pointed out that all that was required was that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department" and "identify the benefits sought."

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Entitlement to an Increased Rating for PTSD

The Veteran's claim for PTSD was received on May 15 2008.  In December 2009 the Veteran submitted his notice of disagreement to the 30 percent rating assigned to his PTSD, and perfected an appeal as to this issue.  In September 2013 the Veteran was assigned 50 percent and 70 percent staged ratings for the periods of May 15, 2008 to January 4, 2012 and January 5, 2012 onward, respectively.  As he was not awarded the maximum disability rating, his appeal remains before the Board.  

The Veteran was treated for his PTSD throughout the appeal period at the Poplar Bluff VAMC in Poplar Bluff, Missouri.  

In April, May and June 2008 specifically, at VAMC visits, the Veteran reported symptoms of lack of energy, difficulty concentrating, depression, panic attacks, unwanted memories related to his military experiences, and guilt over striking a child in anger.  During these months the Veteran's GAF scores ranged from 30-40, with the lowest score occurring in June 2008.  GAF scores between 41 and 50 are indicative of serious symptoms and serious impairments in social and occupational functioning.   In September 2008 the Veteran was somewhat depressed, but with no delusions or hallucinations, and was not suicidal.  However, he had serious depression, insomnia and bad dreams.  The examiner stated that the Veteran was obviously disabled and unable to work, and assigned him a GAF score of approximately 30 to 40.

In December 2008 the Veteran was afforded a VA examination.  He described symptoms of sleep disturbance, bad dreams and nightmares, anxiety, depression, anger and irritability as well as unwanted memories related to his service.  He had difficulty going to sleep, and reported that it would take him up to an hour to go to sleep.  He reported that he was typically up until midnight and would lie in bed tossing and turning.  The Veteran stated when he did sleep he had nightmares about service, specifically about himself and other people around him drowning.  The Veteran reported that he was receiving counseling at the time of the examination for his symptoms.  The Veteran further reported that he had his first drink of alcohol at age 16.  He stated he drank heavily on and off over the years, but he denied any history of drug use or experimentation.  He reported that he resided by himself at the time of the examination, and spent his days mostly watching television and doing some housekeeping.  He lived on a ten acre farm, and that he enjoyed hunting and fishing.  He stated he had a friend that he would periodically get together with, and that he would also go out to eat with his ex-wife.  

Upon examination, the examiner noted that the Veteran spoke with clear and discernible speech, with appropriate mood and affect.  He was cooperative and agreeable throughout the evaluation, and was oriented as to the date, year, month, day and place.  He was unable to successfully complete the attention and calculation portion of the examination.  No abnormal mental trends involving delusions or hallucinations appeared to be present, and the Veteran denied any thoughts of homicide or suicide.  The examiner diagnosed PTSD and assigned GAF scores of 51 to 55, which is indicative of moderate symptoms.  

At a May 2009 mental health visit, the Veteran stated that he had had trouble sleeping.  He stated that he stayed mostly in the house, and that he avoided other people because of anxiety.  He stated that he got depressed at times, but that he was not suicidal.  The examiner assigned a GAF score of approximately 40.  At an August 2009 visit, the Veteran reported that he was having some problems with his memory.  He reported trouble making decisions, and difficulty with his drinking.  He stated that he had nightmares once or twice a week, and had nights where he could not sleep.  He denied trouble sleeping due to anxiety, but said he has some thoughts of being helpless.  He denied suicidal or homicidal thoughts or ideations, but stated that he gets angry easily.  He stated he no longer watches a lot of television.  He stated that although he did not have a lot of winter hobbies, he enjoyed fishing and riding his motorcycle when he could.  The examiner assigned him a GAF score of 50.  

In April 2010 the Veteran reported that his sleep was good, but his appetite was poor.  He denied any hallucinations or delusions, and also denied any suicidal ideations.  He was alert and oriented with good concentration and had an assigned GAF score of 60.  

At an August 2010 mental health examination at a private facility, the Veteran reported symptoms of depressed mood, sleep disturbance, low energy, poor concentration, emotionality, irritability, anxiety, frequent nightmares, overwhelming fears of being harmed, panic attacks, avoidance behaviors, hyper vigilance, hopelessness and increased social isolation.  He denied symptoms consistent with mania, psychosis or hyperactivity.  Upon examination, the August 2010 examiner noted that the Veteran appeared alert with appropriate affect and a depressed mood.  He presented himself in a neat and groomed fashion, with good eye contact and logical, coherent and goal-directed speech.  His remote memory was mildly impaired and his psychomotor activity was characterized by slow reaction times.  The Veteran denied hallucinations and his attitude was described by the examiner as cooperative and interested.  His judgment was good, and his attention and concentration was characterized by a poor attention span.  The examiner assigned the Veteran with a GAF score of 42.  

In November 2011 the Veteran was afforded a social work assessment by a licensed clinical social worker.  At that assessment he was noted to have been friendly and cooperative.  He reported that he would sometimes wake up from sleep with nightmares, and that he had anxiety attacks.  He further reported that he had friends and that he would sometimes talk with his son.  He reported that he socialized at a local VFW hall.  The social worker assigned the Veteran a GAF score of between 58 and 60.  

In February 2012 the Veteran had a mental status visit.  He was alert and oriented, pleasant and cooperative.  He was also forgetful, and his short term memory was poor.  He denied any dizziness or headaches, and stated that his depression was a little better.  He still reported no energy to drive or perform other daily activities.  In June 2012 he reported continued panic attacks, as well as poor short term memory.  He was pleasant and cooperative, and denied headaches or dizziness, as well as any suicidal thoughts.  

At a private facility in July 2012 he reported aggressive behavior, frequent anxiety, chronic avoidant behavior, depression, difficulty getting along with family members, continuous difficulty sustaining intimate relationships, dissatisfaction with social life, irritable mood, low energy, moderate memory impairment, panic attacks, problems with independent living, sleep disturbance and problems with being verbally aggressive.  The Veteran was assigned a GAF score of 42.  

In October 2008 the Veteran's ex-wife submitted a lay statement.  She stated that the Veteran had been emotionally burdened during the time she knew him, and that he reflected symptoms of abuse, self-destructive behaviors, combative sleep episodes, nightmares, sleep deprivation, and would startle very easily to any noise.  She stated that he was a completely different person since early December 2007, and that he could not focus on any task.  

After a thorough review of the Veteran's claims file, the Board finds that the Veteran meets the criteria for an initial disability rating in excess of 70 percent for PTSD for the period from May 15, 2008 to January 4, 2012.  However, the Board finds that the Veteran does not meet the criteria for an initial disability rating in excess of 70 percent for the appeal period.  

For the period from May 15, 2008 to January 4, 2012 the Veteran experienced symptoms of sleep disturbance, nightmares, depression, isolation and anxiety.  In addition, falling as low as 30, the Veteran's GAF scores indicate severe symptoms for the majority of this period.  At his December 2008 VA examination the examiner noted that the Veteran suffered symptoms such as trouble sleeping, nightmares and anxiety.  The Veteran reported that he enjoyed hobbies and that he was able to maintain living by himself and that he maintained a relationship with his ex-wife; however, the Veteran's GAF scores reflect that he suffered serious symptoms during that period which would warrant a higher disability rating.  The Veteran's reported symptoms of depression, isolation and insomnia in May 2009, as well as his GAF score of 40 also indicate severe PTSD symptomatology.  Also, his isolation had increased and he reported feelings of hopelessness and panic attacks, along with hyper vigilance and irritability at his August 2010 mental health examination, at which time his GAF score was still in the low 40s.  For these reasons, the Board finds that the Veteran's level impairment due to the frequency, nature, and duration of his PTSD symptoms, as described above, is more closely analogous to a 70 percent rating for the period from May 15, 2008 to January 4, 2012.

The Board also finds that the Veteran's PTSD symptoms do not warrant an initial rating in excess of 70 percent for the period from May 15, 2008 onward.  During this period the Veteran's symptoms included aggressive behavior, frequent anxiety, chronic avoidant behavior, depression, difficulty getting along with family members, continuous difficulty sustaining intimate relationships, dissatisfaction with social life, irritable mood, low energy, moderate memory impairment and disinterest in daily activities.  The Veteran did not report any suicidal or homicidal ideations during this period, and appeared cooperative at his mental status visits.  Gross impairment in thought processes or persistent delusions or hallucinations or grossly inappropriate behavior was also not shown.  More importantly, total social impairment has not been demonstrated.  The evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a total schedular rating  for the appeal period.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, thoughts about Vietnam, and psychological agitation when reminded of Vietnam.  He had some mild memory loss, and he acted detached when around others, which shows some difficulty maintaining social relationships.  He further reported difficulty sleeping, trouble concentrating and irritability.  These symptoms are generally more consistent with a 70 percent rating, and do not warrant a 100 percent rating. 

Overall, the Board finds that the entirety of the Veteran's symptoms depict a level of disability that more closely approximates occupational and social impairment with deficiencies in most areas.  Thus, a 70 percent rating is warranted for the period between May 15, 2008 to January 4, 2012.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b) ; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2013);  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected psychiatric disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplates his symptoms, including sleep impairment, decreased energy, fatigue, difficulty concentrating, social isolation, panic attacks, depression and irritability.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's service-connected psychiatric disability and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim of entitlement to an initial disability rating of 70 percent for the period from May 15, 2008 to January 4, 2012 should be granted, and a rating in excess of 70 percent from May 15, 2008 onward for PTSD must be denied.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


Entitlement to an Earlier Effective Date for TDIU

The Veteran filed a formal application for TDIU in November 2013. However, he was awarded service connection for PTSD in a February 2009 rating decision and assigned a 30 percent disability rating back to May 15, 2008. In December 2009, the Veteran disagreed with the initial rating assigned for his PTSD, and thus challenged the initial rating. In these circumstances, the Court has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet.App.  447, 454 (2009). Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that the date of receipt of the Veteran's TDIU claim is the same as that of his underlying claim for PTSD, May 15, 2008. 

An effective date for an award of TDIU is either the date entitlement arose or the date of claim, whichever is later.  38 C.F.R. § 3.400(o)(1) (2103). Additionally, the effective date can be the earliest date that it is factually ascertainable that the increase occurred if the claim is received within one year of that date. 38 C.F.R. § 3.400(o)(2) (2103).

To determine when entitlement to TDIU either arose or was first factually ascertainable, the Board must look to the criteria for an award of TDIU. Initially, the Board notes that given the foregoing increase of the schedular evaluation of the Veteran's PTSD to 70 percent disabling from May 15, 2008, the Veteran met the threshold schedular criteria for TDIU pursuant to section 4.16(a) as of May 15, 2008. 38 C.F.R. § 4.16 (a).  As of January 21, 2011, when he was awarded a separate 20 percent rating for diabetes mellitus, he still met the threshold schedular criteria under section 4.16(a). 38 C.F.R. § 4.16(a).  Therefore, the question presented is at what point he became unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to January 5, 2012. 

The Veteran has completed education up until the eleventh grade.  He left school in order to join the Coast Guard, and does not have a GED.  He took seaman courses while in the Coast Guard, and has had employment mostly at sea where he served aboard tugs and oil supply ships.  The Veteran reported in his December 2008 VA examination that he worked for a construction company hauling freight and for another company piloting a tugboat.   He stated that he stopped working due to his service connected disabilities in November 2007.  

Treatment records prior to May 2008 fail to indicate that he was unable to work due to his psychiatric condition. However, at a May 2008 VAMC visit at the Poplar Bluff VAMC, Dr. W. noted that the veteran was "obviously completely disabled and unable to work."  See May 2008 Poplar Bluff VAMC Psychiatric Note.  Moreover, in August 2008, Dr. B. reported on an evaluation that the Veteran would be unable to perform the job duties of his previous occupation as a ship captain, and further would be unable to make simple work-related decisions due to psychological related symptoms and limitations.  He also indicated that the Veteran would be unable to complete a normal work day and work week without an unreasonable number and length of rest periods.  

In September 2008 a certified Rehabilitation Counselor found that the Veteran was unable to return to his previous job as a captain, and also had "no transferable skills because of his severe limitations and restrictions."  See Rehabilitation Counseling Services Evaluation, September 2008.  The counselor further found that it would be "unlikely an employer in the normal course of business would consider employing [the Veteran]."  Id.  

Thus, resolving all doubt in his favor, the record establishes that entitlement to TDIU arose in May 2008, and it was at this point that it was factually ascertainable that the Veteran was unable to secure and follow substantially gainful employment. Accordingly, the appropriate effective date is May 15, 2008, the date his claim for TDIU was received.  As a result, the Board finds that the Veteran is entitled to an effective date of May 15, 2008, for the award of TDIU, but no earlier.  


ORDER

An initial rating of 70 percent for service-connected PTSD for the period prior to January 5, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial rating greater than 70 percent for service-connected PTSD is denied.

Entitlement to an effective date of May 15, 2008 for the establishment of TDIU under 38 C.F.R. § 4.16(a) is granted, subject to the laws and regulations governing the award of monetary benefits.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


